10/05/2022



                                                                               Case Number: DA 22-0274




        IN THE SUPREME COURT OF THE STATE OF MONTANA

RONALD R. OBERLANDER,
                                               Supreme Court Cause No. 22-0274
      Third-Party Plaintiff, Third-Party
      Counterdefendant, and Appellant,
                                               ORDER GRANTING
            vs.
                                               UNNOPPOSED MOTION FOR
                                               EXTENSION OF TIME TO
JACQUES HENNEQUIN, et al.,
                                               FILE APPELLEES’ ANSWER
                                               BRIEF
      Third-Party Defendants, Third-
      Party Counterclaimants, and
      Appellees.


      Upon the Unopposed Motion for Extension of Time to File Appellees’

Answer Brief, and with good cause appearing, the motion is granted. Appellees’

Answer Brief shall be filed on or before November 16, 2022.

      ELECTRONICALLY SIGNED AND DATED BELOW




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                        October 5 2022